Citation Nr: 1511528	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-35 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Good Samaritan Hospital on April 24, 2011.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Portland, Oregon, which denied the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred at Good Samaritan Hospital on April 24, 2011 ("medical expense reimbursement claim"). 

Jurisdiction over this matter was transferred to the VAMC in Seattle, Washington, in approximately February 2013.  That facility retains jurisdiction in this appeal.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Court held in Percy that, because the RO had never addressed the issue of timeliness in the statement of the case (SOC) and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the RO essentially had waived any objections that it might have offered to the timeliness of the appeal and had accepted the Veteran's appeal implicitly as timely.  Id.  The Court also held in Percy that, as with the timeliness of a Substantive Appeal, in determining the adequacy of a Substantive Appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate" and VA may waive "any ... pleading requirements on the part of the appellant."  Id., at 47, citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003). 

Here, the Board notes that an October 2012 statement of the case was issued on the Veteran's medical expense reimbursement claim.  A substantive appeal subsequently was received from the Veteran, although this document is undated and was not date-stamped when it was received by VA.  Subsequently, the Agency of Original Jurisdiction (AOJ) (in this case, the VAMC in Seattle, Washington) certified this matter to the Board and scheduled the Veteran for his requested hearing.  In light of the Court's decision in Percy, the Board finds that the Veteran's medical expense reimbursement claim is properly before the Board.

In his undated substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO in Seattle, Washington.  The Veteran failed to appear for this hearing which it was scheduled in March 2013; thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2014). 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  A review of the documents in VVA and VBMS shows they are irrelevant to the issue on appeal.  

The appeal is REMANDED to the AOJ (in this case, the VAMC in Seattle, Washington).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking payment or reimbursement for unauthorized medical expenses incurred at Good Samaritan Hospital on April 24, 2011.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits. 

A review of the Veteran's VBMS file and the October 2012 statement of the case indicates that service connection is in effect for traumatic arthritis evaluated as 10 percent disabling.  He has not alleged that the symptoms he received treatment for at Good Samaritan Hospital on April 24, 2011 (intermittent shortness of breath), were related to a service-connected disability.  The record also shows that the Veteran does not have coverage under a health-plan contract for payment or reimbursement of the treatment rendered at Good Samaritan Hospital on April 24, 2011.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a). 

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54. 

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728. 

Pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy nine separate conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(i). 

The Board notes that the provisions in 38 C.F.R. § 17.1002 are conjunctive not disjunctive; in other words, all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991). 

The Board next notes that 38 U.S.C.A. § 1725 was amended in legislation which became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Specifically, the pertinent change is that, in 38 U.S.C.A. § 1725, the word "shall" in the first sentence was replaced the word "may."  This made the payment or reimbursement by VA of emergent treatment non-discretionary if the Veteran satisfied the requirements for such payment.  Additionally, this amendment added a provision which essentially expands one of the criteria and defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer or (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer, and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id. 

Treatment records from Good Samaritan Hospital reflect that the Veteran presented to the emergency room on April 24, 2011, with complaints of intermittent shortness of breath and mild cough since the previous night.  In a notice of disagreement dated in February 2012, the Veteran stated that, when he went to Good Samaritan Hospital, he was having a great deal of trouble breathing, he knew that he was in serious trouble, and there was no place else to go as the emergency room at "Gravelly Lake" was "shut down."  The Board notes that the Veteran's reference to "Gravelly Lake" likely is referring to the VA Puget Sound Healthcare System-American Lake Division which is located near Gravelly Lake Drive.

In a March 2012 opinion, a VA physician stated that the Veteran's condition on April 24, 2011, was not emergent and a VA Medical Center was feasibly available at that time.  Unfortunately, there was no rationale provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  Given the foregoing, the Board finds that, on remand, the VA clinician who provided the March 2012 opinion or another appropriate clinician should be asked to provide an addendum to this opinion which includes a complete rationale.  This clinician also should provide an opinion as to whether the April 24, 2011, treatment was rendered in response to a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file and a copy of this REMAND to the VA clinician who provided the March 2012 opinion or, if this clinician is not available, to another appropriate clinician for his or her review.  Based on a review of the claims file, the clinician is asked to answer the following questions:

a)  Was the medical treatment rendered to the Veteran at Good Samaritan Hospital on April 24, 2011, for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health?  The clinician should discuss the Veteran's assertion that he sought treatment because of difficulty breathing.

b)  Was a VA or other Federal facility/provider feasibly available at the time of the Veteran's treatment at Good Samaritan Hospital on April 24, 2011 and would an attempt to seek treatment from a VA or other Federal facility prior to seeking treatment from Good Samaritan Hospital have been reasonable?  The clinician should note the distance (in miles) between the Veteran's home and the nearest VA facility to this location and the distance (in miles) between the Veteran's home and Good Samaritan Hospital, if possible.  The clinician should address the Veteran's assertions that the emergency room at "Gravelly Lake" (VA Puget Sound Health Care System-American Lake Division) was "shut down" at the time he sought treatment at Good Samaritan Hospital.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the clinician should explain why.
 
2.  Review the requested opinion(s) to ensure substantial compliance with the REMAND directives.  If not, please take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

